Citation Nr: 1211814	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-20 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher disability rating for the service-connected posttraumatic stress disorder (PTSD), rated as 10 percent disabling from April 9, 1990 and rated as 30 percent disabling from August 11, 2002, to include entitlement to a total rating based on individual unemployability due to the service-connected disability (TDIU).

2.  Entitlement to an effective date, prior to April 9, 1990, for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant and Dr. J.A.G.


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto, Rico.  In that decision, the RO granted service connection for PTSD pursuant to a directive issued by a Board decision dated in September 2007.  The RO also assigned an initial 10 percent disability rating for the service-connected PTSD effective from April 9, 1990 and assigned a disability rating of 30 percent from August 11, 2002.  

The Veteran timely appealed the disability rating(s) assigned for the service-connected PTSD, asserting that a minimum 70 percent disability rating should be assigned effective from the effective date of service connection.  His formal notice of disagreement (NOD) in this regard was received at the RO in March 2008.  

The RO also construed his statement as a notice of disagreement with respect to the effective date of service connection.  Accordingly, in the statement of the case (SOC), issued in June 2009, the RO listed the issue of entitlement to an effective date prior to April 11, 1990 for the grant of service connection for PTSD as being appealed, in addition to the increased rating issues.  In his VA Form 9, substantive appeal to the Board, received at the RO in June 2009, the Veteran indicated his desire (by checking the appropriate box) to appeal all of the issues listed on the SOC.  Accordingly, the issue pertaining to an earlier effective date is before the Board.  

The Veteran and his treating physician testified at personal hearing at the RO before a Decision Review Officer (DRO) in August 2009.  A transcript of the testimony is of record.  


FINDINGS OF FACT

1.  In May 1984, the Veteran submitted a claim for a disability secondary to Agent Orange exposure manifested by symptoms of skin rashes, nervousness, motor retardation and skin abscess.

2.  In January 1985, the RO sent correspondence to the Veteran in reference to the Agent Orange claim with enclosures requesting that he complete and returned the attached forms as soon as possible, and preferably within 60 days, but no later than one year from the date of the letter, so that further action may be taken on the claim; the Veteran never returned the enclosed forms or responded in any way to the RO's January 1985 letter.  

3.  At no time prior to April 9, 1990 did the Veteran submit a claim, formal or informal, for service connection for PTSD or a psychiatric disorder.  

4.  Since the effective date of service connection, the Veteran's ability to establish and maintain effective or favorable relationships with people has been severely impaired due to his service-connected PTSD; and his psychoneurotic symptoms have been of such severity and persistence that there has been severe impairment in the ability to obtain and retain employment. 

5.  Since November 1996, the Veteran's service-connected psychiatric disorder, as likely as not, has been manifested by an overall disability picture that more nearly approximates that of deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, near-continuous panic, depression and anxiety, anger, impaired impulse control affecting his ability to function independently, appropriately, and effectively; difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective work and social relationships. 

6.  The attitudes of all contacts except the most intimate have not been so adversely affected as to result in virtual isolation in the community at any time since the effective date of service connection; and totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggravated energy resulting in profound retreat from mature behavior have never been demonstrated.  

7.  The Veteran has been demonstrably unable to retain employment since February 2008. 

8.  Since November 1996, total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name has never been demonstrated. 


CONCLUSIONS OF LAW

1.  The Veteran's May 1984 claim of service connection for a disability secondary to Agent Orange exposure was abandoned.  38 C.F.R. § 3.158. 

2.  The criteria for entitlement to an effective date earlier than April 9, 1990 for the grant of service connection for PTSD are not met.  38 U.S.C.A. § 5110  (West 2002); 38 C.F.R. §§ 3.156 , 3.400 (2011).  

3.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of an initial 70 percent schedular rating, but no higher, for the service-connected PTSD have been more nearly approximated since the effective date of service connection.  38 U.S.C.A. §§ 1155 , 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.16, 4.132, Diagnostic Code 9411 (pre-1996 rating criteria); 38 C.F.R. § 4.130 , Diagnostic Code 9411 (2011). 

4.  Resolving all doubt in the Veteran's favor, the criteria for entitlement to a total disability rating have been met since February 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(c), 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328   (Fed. Cir. 2006). 

Proper notice regarding the initial service connection claim was not provided here because the initial grant of service connection was established prior to the November 2000 enactment of the current law pertaining to notice and assistance.  That law, the Veterans Claims Assistance Act of 2000, was subsequently enacted in November 2000, and was codified at 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159 . 

With regard to the increased rating claim, here, the Veteran is challenging the initial rating(s) assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Thus, no further notice was required once service connection was granted.  See Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

Nonetheless, the RO provided notice in March 2009 that explained what information and evidence could substantiate his request for a higher rating and how initial ratings and effective dates are assigned for all grants of service connection. The Veteran's initial claim of service connection for PTSD was filed in 1990.  In November 1996, the criteria for rating mental disorders were revised.  In the October 2007 rating decision, by which service connection was established, the criteria for rating PTSD that were in effect prior to November 1996, and since November 1996 were provided, and application of this criteria was discussed.  Both the old, and revised rating criteria were again listed in the SOC of June 2009.  As such, the notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claim.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696   (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34   (Fed. Cir. 2006). 

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  
VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 

II.  Effective Date of Service Connection

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2010); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

In this case, the initial claim for service connection for PTSD was received at the RO on April 9, 1990; and, as noted above, records dating back to the mid-1980's show PTSD symptoms.  Thus, the proper effective date is the date of claim, as this is the latter of when the claim was received at the RO and when entitlement arose.  See 38 C.F.R. § 3.400.

Because the date entitlement arose is prior to the date of claim, and, because the Veteran's claim was filed more than one year after separation from service, the effective date of service connection shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011).  In this case, the date of claim (April 9, 1990) is later than the date entitlement arose, and therefore, April 9, 1990, is the proper effective date for the grant of service connection for PTSD.  

Notably, the Veteran filed a claim in May 1984 for a disability manifested by various symptoms, including skin rashes, nervousness, motor retardation and skin abscess.  The Veteran specifically asserted that these symptoms were associated exposure to Agent Orange, and at no time did he assert that service connection was warranted for a separate psychiatric disorder related to service.  In this regard, the Court has clarified that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran merely described a symptom of nervousness along with other symptoms associated with Agent Orange exposure, and never described the claim as including a separate claim of service connection for a psychiatric disorder.  

Furthermore, the Veteran ultimately abandoned this claim.  After submitting the claim in May 1984, the RO sent the Veteran a letter in January 1985, in reference to his "Agent Orange Claim" requesting that he fill out the enclosed paperwork(forms) and return the attached forms as soon as possible, and preferably within 60 days, but no later than one year from the date of the letter, so that further action may be taken on the claim.  There was no further communication from the Veteran until his April 1990 claim was received at the RO.  In other words, the Veteran never responded to the RO's January 1985 request for information specific to his May 1984 claim.  

Significantly, where evidence requested in connection with an original claim is not furnished within one year after the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158  (2010); see also, Morris v. Derwinski, 1 Vet. App. 260, 265   (1991); Wamhoff v. Brown, 8 Vet. App. 517, 520-21   (1996) (noting that a claim is considered abandoned when a veteran does not furnish requested information within one year of the date of the request).  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, compensation based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158 . 

Since the Veteran did not respond to the January 1985 letter in the time required, the claim was abandoned.  Morris, 1 Vet. App. at 265 (appellant submitted a medical examination report within one year of the RO's September 1979 request for such but the Veteran abandoned his claim after he failed to submit evidence in response to the RO's November 1979 letter requesting that he submit evidence showing that his current disability had existed since discharge).  Thus, that claim was abandoned.  

In light of the foregoing, the earliest possible effective date for the grant of service connection for PTSD is the date of receipt of claim, April 9, 1990.  


III.  Increased Ratings

The Veteran seeks higher ratings for the service-connected PTSD, rated as 10 percent disabling from April 9, 1990 and rated as 30 percent disabling effective from August 11, 2002.  The Veteran asserts that his PTSD symptoms are manifested by near-continuous anxiety, anger, hostility, impaired impulse control, frequent nightmares, sleep disturbance, severe avoidant behavior, a complete lack of friends or social relations. 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4. 

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102 , 4.3. 

The Veteran's service-connected PTSD was assigned an initial 10 percent rating, effective from April 9, 1990, and a 30 percent rating, effective from August 11, 2002.  The Veteran appealed the initial rating(s) assigned.  In cases such as this, where the Veteran appeals the initial ratings assigned for a service-connected disability, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19. 

During the period covered by the staged ratings, the criteria for rating PTSD were amended in November 1996.  When the law or regulation changes, the most favorable version applies and where an effective date is specified but there is no provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded.  VAOPGCPREC 3-2000. 

The criteria for rating posttraumatic stress disorder in effect prior to November 7, 1996, and which became effective February 3, 1988, (prior to the April 9, 1990, effective date for the grant of service connection for PTSD), codified at 38 C.F.R. § 4.132 , Diagnostic Code 9411, provided a 10 percent rating when the criteria for 30 percent rating were not met but there was emotional tension or other evidence of anxiety productive of mild social and industrial impairment. 

A 30 percent rating was warranted when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  Definite means moderately large in degree" and is "more than moderate but less than rather large."  Hood v. Brown, 4 Vet. App. 301 (1993); VAOGCPREC 9-93, 59 Fed. Reg. 4753  (1994). 

A 50 percent rating was warranted when the ability to establish and maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment. 

A 70 percent rating was warranted when the ability to establish and maintain effective or favorable relationships with people was severely impaired.  The psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain and retain employment. 

The criteria for a 100 percent rating were that the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggravated energy resulting in profound retreat from mature behavior must be demonstrated.  Demonstrably unable to obtain or retain employment. 

Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders which became effective November 7, 1996, diagnostic Code 9411 governs ratings for PTSD.  Regardless of which diagnostic code is used to rate the psychiatric disability, the outcome is the same because all mental disorders are rated pursuant to the Schedule for Rating Formula for Mental Disorders at 38 C.F.R. § 4.130. 

Under Diagnostic Code 9411, for example, a 10 percent evaluation is warranted when the veteran exhibits occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; when symptoms are controlled by continuous medication. 

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted when the veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The next higher, 70 percent, evaluation is warranted for a mental disorder where the veteran exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical; obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating is warranted where the veteran exhibits total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004). 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436   (2002). 

Global Assessment of Functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

In this case, the mental health records in the claims file date back to 1985.  These records, which consist of both private treatment records and VA treatment records show consistent complaints of nightmares, sleep disturbance with intrusive thoughts, avoidance, uncontrollable outbursts, anxiety, irritability, and a general inability to establish or maintain effective social or occupational relationships.  The Veteran has been on medication and been treated on a regular basis for his psychiatric symptoms since 1990, and this is clearly reflected in the record.  In essence, the evidence shows a relatively consistent disability picture since the effective date of service connection.  The issue, then, boils down to whether the Veteran's PTSD symptoms more nearly approximate that of a higher rating than those currently assigned.  The evidence is essentially in equipoise in this regard.  

The medical evidence, overall, has been somewhat contradictory, with some evidence providing more of a moderate disability picture, while other evidence within the same date range provides a more severe overall disability picture.  That notwithstanding, the Veteran's symptoms have essentially been shown to be consistent since the initial grant of service connection.  For example, the Veteran's Global Assessment of Functioning (GAF) scores and Social Security Administration evaluations have consistently indicated no more than moderate overall impairment with regard to the Veteran's mental health, with scores ranging from the mid-50s to 60 and with one score as low as 45; however, various examiners over the years have noted severe PTSD symptoms and a poor prognosis.  

Since the mid-1980's the Veteran has consistently reported continuous anxiety, frequent nightmares, flashbacks of Vietnam, poor sleep, and poor impulse control.  In addition, the Veteran's health care providers have noted avoidance of thoughts and feelings, feelings of detachment and isolation.  Mental health care providers have always noted constricted affect, anxiety, and irritability, despite the fact that the Veteran is always well-groomed and cooperative on examination.  

More specifically, VA outpatient treatment records from 1985 and 1986 note that the Veteran felt depressed, had lost 3 jobs recently, and was only sleeping about 3 hours per night.  He had lost interest in social activities and reported frequent nightmares about Vietnam.  The Veteran was well-oriented, but judgment was fair and insight was poor.  Speech was coherent, relevant and logical and the Veteran had no delusions, was not suicidal and had no homicidal ideation.  The Veteran was noted to be anxious.  

An October 1990 VA outpatient treatment record notes that the Veteran reported complaints of anxiety and irritability, and a fear of losing control since the Iraq situation which produced flashbacks of Vietnam.  The Veteran also reported poor sleep, poor digestion and "problems at home."  The Veteran's appearance was clean and pleasant.  He was alert and oriented times three.  Affect was constricted.  Attention was good, but communication was fair.  The Veteran denied auditory and visual hallucinations.  The Veteran was not suicidal and displayed good impulse control.   The Veteran was provided a prescription for Xanax.  

A November 1991 VA psychiatric board examination notes that the Veteran reported symptoms of depression, anxiety tension, flashbacks, marital and familial problems, financial difficulties, inability to function in non-military working places, anger, poor sleep, nightmares, poor impulse control, irritability, distrustfulness, somatic problems, and difficulties with adequate communication.  His symptoms persisted despite treatment.  During the interview, the Veteran was pleasant to approach and cooperative.  He was clean and adequately dressed and groomed.  His mood was depressed, tense, and somewhat guarded.  He exhibited some difficulty in verbalizing his emotions, but was able to express his distrust of people who did not share his tremendous Vietnam experiences.  Affect was constricted and inappropriate at times, apparently as a defense mechanism.  Speech was clear, coherent and relevant.  Memory was good, but he did not elaborate much in details.  There were no hallucinations, no suicidal or homicidal ideations.  He exhibited good impulse control.  The diagnosis was PTSD, chronic.  

VA outpatient records from December 1990 through mid 1991 show continued treatment for PTSD symptoms.  These records note continued symptoms of sleep disturbance, nightmares, poor impulse control, intrusive thoughts of the Vietnam War, and anxiety.  

VA outpatient notes from July 1993 to September 1993 indicate that the Veteran continued to have nightmares and frequent awakening at night.  Xanax was continued and Prozac was prescribed.  An April 1994 VA outpatient note indicates that the Veteran was easily irritable and was having arguments with his family.  He was non-specific and would explode over nothing.  The examiner documented severe anxiety.

A July 1994 VA compensation and pension examination notes that the Veteran had been employed for the prior 8 years.  He lived with his wife and 5 children.  The examination report notes that the Veteran's medications included Xanax and Prozac.  The examiner noted that the Veteran's VA medical records documented chronic smoking and alcohol abuse, as well as diverticulosis, gastritis, and mild hiatal hernia.  The Veteran reported problems at work, and problems with flashbacks.  On examination, the Veteran was clean, neatly dressed and groomed.  He was alert, and oriented times three.  His mood was anxious and his affect was constricted.  Attention was good, and speech was clear, coherent and loud.  Memory was excellent.  The Veteran was not hallucinating and there were no suicidal or homicidal ideations.  Insight and judgment were good, according to this examiner.  Additionally, the Veteran exhibited good impulse control.  The examiner suggested that he be examined by a private psychiatrist.  

A June 1995 private psychiatric report from Dr. J.A.J., MD, notes that the Veteran re-lives his Vietnam War experiences through flashbacks of hearing the wounded yell and call out for help.  The Veteran also reported nightmares of combat missions with distressing dreams of the war.  The Veteran had guilt feelings of not being able to help his fellow companions.  He admitted to the use of alcohol for comfort and noted that he is quite anxious.  Dr. J. opined that the Veteran had chronic, severe PTSD.

October 1995 VA outpatient notes reveal that the Veteran was very anxious.  He continued to report nightmares and insomnia.

A May 1996 private psychiatric report prepared by Dr. J.O.F.C., MD notes the same recurrent nightmares recurrent thoughts about Vietnam and irrational fears that overtake the Veteran and interrupt his concentration.  The Veteran reported that he has had times during his employment as a hospital clerk when he has had difficulty controlling his irritability and depressive episodes at work.  He acknowledged tardiness and absenteeism and occasional discrepancies with his supervisors.  

As with past evaluations, the Veteran remained approachable and cooperative on examination.  He was properly dressed and groomed, alert and oriented in person, time and place.  His thought process was logical and coherent, with occasional blocking when remembering with intensity and details his personal combat experiences, fears and death threatening incidents.  

The examiner noted that, while the Veteran remained in contact with reality, his level of tolerance had become unstable which made him have irritable outbursts and intense depressive crisis with spontaneous crying spells.  That apparent emotional turmoil, according to the doctor, affected his routine behavior and may account for the Veteran's work tardiness and absenteeism which he recognized and acknowledged.  The examiner also noted that the Veteran had dissociative feelings which provoked isolation, rejection, and difficulties in his relations with depressive irritable bouts.  The examiner noted that in addition to PTSD, the Veteran also had a generalized anxiety disorder with depressive traits, and did not preclude the PTSD condition.  With regard to a Global Assessment of Functioning (GAF) score at the time of the examination, the examiner noted the following:  Moderate to mild symptoms as depressed mood or difficulty in personal and occupational difficulty.  Prognosis was guarded and cautious as to the evolution of a progressive clinical picture to a higher degree of intensity and frequency of symptomatology that could eventually limit his personal and working stability and performance.  Significantly, the examiner noted that the Veteran's PTSD symptoms have caused clinically significant distress in social, occupational and personal areas of functioning.  

A December 1997 VA review-of-treatment plan notes that the Veteran had been receiving mental health treatment for the past seven years.  The Veteran's complaints remained the same, with persistent severe anxiety, gastric distress, nightmares, and episodes of depression.  The Veteran remained employed and continued to take Xanax and Prozac as prescribed.  

An August 2002 psychiatric report conducted on a fee basis for VA notes that the Veteran was initially scheduled for the examination in July; however, the Veteran was so anxious that the examination had to be stopped after an hour and a half and another appointment rescheduled to continue the evaluation.  The Veteran reported that his symptoms of "hatred" began during the Vietnam War.  He began having flashbacks when the Persian Gulf War began and his nightmares got worse at that time.  

Regarding his activities of daily living, the Veteran is able to take care of his personal needs.  He is able to drive a car to his appointments; however, he has a difficult time being punctual.  He does not cook, but would not have problems cooking occasionally if he had to.  He worked in an office.  When he gets upset or has somatizations, he fails to report or comes to work late.  This, the examiner noted, made the Veteran unreliable and not suitable for a new job, unless it was in a protective environment.  

With regard to social functioning, the Veteran had no social life.  He had marked limitations in establishing normal patterns of relation to neighbors and to others.  He fails to report to work due to illness or comes to work late.  His mood swings also affect his ability to be supportive or to receive help from others.  

With regard to concentration, persistence and pace, the examiner noted that the Veteran had marked limitations in the ability to perform new complex tasks.  He would be able to carry out detailed tasks at a slower pace, and would require some supervision, and the supervision should be direct, according to the examiner.  He would not, however, have significant limitation understanding and carrying out simple or repetitive tasks, unless suffering severe anxiety, which occurs occasionally.  

With regard to the ability to adapt, the examiner noted that the Veteran had severe limitations to tolerate stress.  He had abnormal reactions towards stress.  He had poor impulse control, and required support often.  He was not reliable and had an inability to keep goals or to adapt to regulations or adhere to specific time tables.  

As with all prior examinations, the Veteran was well-groomed and dressed in adequate clothing.  He was polite and cooperative, had good eye to eye contact, was quite fluent, and answered questions with elaborate detail, and with marked circumstantiality.  Speech flow was very rapid, pitch was normal.  Affect was appropriate to thought content, anxious 90 percent of the time.  The mood was variable from irritability, depression to anxiety and some episodic periods of Euthymia.  He was spontaneous, and coherent, relevant and logical.  He had some difficulty to become rational.  He had no tangentiality, but had marked circumstantiality.  No blocking was detected; but, he had some pressure of speech.  His psychomotor was accelerated.  

He did not have suicidal ideation, although there was some vague homicidal ideation towards the North Vietnamese, and Viet Kong.  He had some mild delusions that he was going to be killed.  He justified his paranoid behavior and obsessions with alarms and being "on the look-out."  He had feelings of worthlessness and hopelessness at times.  He had no phobias.  

The Veteran had fair to good concentration and ability to keep attention, but at times he seemed detached or distracted.  The Veteran had good immediate recall and his recent memory was fair.  There was no selective loss of memory and his remote memory was only mildly affected.  He was well-oriented to person, place and time.  Social judgment was not preserved.  He was able to understand and distinguish between wrong and good at times.  He seemed to have episodes of forcing himself into self-destructive behavior, although he had the ability to choose among alternatives.  His insight is superficial.  The examiner noted the Veteran's Global Assessment of Functioning (GAF) as 51-60 percent, but also noted that at times it was as high as 65 percent.  

With regard to employment, the examiner noted that the Veteran had an inability to understand and carry out new complex instructions.  He showed poor performance in ability to be reliable, to adhere to standards at work and to complete a normal week of work without interruptions from his emotional disturbance.  The examiner opined that the Veteran should not be working attending the pubic, unless with constant direct supervision; however, the examiner also noted that the Veteran could not tolerate this type of supervision because of his paranoid traits.  He did not have any limitations with regard to carrying out simple or repetitive tasks; however, the ability to keep a specific routine activity or to be able to adhere to deadlines and promptness was poor.  

The examiner opined that the onset of the Persian Gulf War was a precipitant factor in triggering or worsening his condition.  

A VA examination in September 2008 essentially reiterates what was stated in the August 2002 examination.  The Veteran continued to have moderately severe nightmares every night, flashbacks, hypervigilance, increased startle response, hyper arousal, social withdrawal, impaired impulse control and impaired sleep.  On examination, affect was constricted.  Mood was anxious and dysphoric.  The Veteran was guarded.  Speech was pressured.  The Veteran was easily distracted.  Thought process was evasive, with circumstantiality and blocking.  The Veteran had persistent delusions.  Despite all this, the Veteran was oriented times three.  There were no suicidal or homicidal thoughts, although the Veteran did admit to prior suicidal thoughts.  The Veteran maintained good impulse control throughout the examination and did not behave inappropriately.  

With regard to activities of daily living, the examiner noted that the Veteran did not have limitations with regard to household chores, toileting, grooming, feeding bathing or dressing.  Engaging in sports/exercise and driving were slightly limited, and the Veteran was unable to shop or travel due to his service-connected PTSD.  Memory was moderately impaired.  

The Veteran reported that he had not worked since February 2008 because his symptoms of PTSD were exacerbated due to contact with Iraq soldiers who were seeking help at the clinic where he worked as a clerk.  

The examiner opined that the Veteran's PTSD was severe and noted a Global Assessment of Functioning (GAF) of 50.  The examiner concluded that the Veteran had PTSD symptoms since returning from the Vietnam War in 1968.  His symptoms, according to the examiner, have caused social isolation, nightmares and daytime flashbacks, hyperarousal symptoms of hypervigilance, and increased startle response to noises, and avoidance symptoms that have triggered severe anxiety, anguish and depression during all these years.  He has had occupational impairment related to these symptoms which prompted his separation from work in February 2008.  The examiner also specifically noted that the Veteran's PTSD resulted in deficiencies in judgment, thinking, family relations, work, and mood due to such symptoms as hypervigilance and defensiveness, paranoia, irritability, social isolation, anxious and depressed mood.  

Records were obtained from the Social Security Administration (SSA) showing that the Veteran was in receipt of SSA disability benefits for both physical and mental disorders.  These records show that the SSA classified the Veteran's mental health disorder as moderate in degree, and, along with his physical limitations, primarily his back disability, he was unable to work.  However, a June 2008 private psychiatric evaluation, performed by Dr. J.G.A., which was originally transcribed in Spanish, and later translated to English, lists the Veteran's Global Assessment of Functioning (GAF) score as 45.

In August 2009, a VA psychiatrist noted that he had been treating the Veteran since 2003 and that his condition had deteriorated up to the point that he could not continue working.  The psychiatrist considered that he had gained maximum benefits from specialized treatment, and was severely impaired in his occupational and social functioning.   

A VA examination from August 2009 continued to note more of the same:  anxiety, restlessness, intrusive recall, insomnia, nightmares, anxious mood; but, without panic attacks, without homicidal ideas, no perceptual disorder and no delusions.  The Veteran was well-oriented to person, place and time, and memory was intact.  Judgment and insight were good.  The diagnosis was chronic anxiety and PTSD, in contact with reality, not suicidal or homicidal.  Global Assessment of Functioning (GAF) was 60.  

The Veteran was afforded another VA examination in January 2010.  Results from this examination are essentially duplicative of the VA examination from September 2008.  However, the Global Assessment of Functioning (GAF) score assigned was 50.  In addition, the examiner noted that there was not total occupational and social impairment due to PTSD signs and symptoms, but that that the PTSD signs and symptoms did result in deficiencies in most areas, including judgment, thinking, family relations, work, and mood.  There was also reduced reliability and productivity due to PTSD symptoms, as noted in the examination reports detailed above.  

In March 2010, the Veteran's private doctor, J.A.J noted that the Veteran's PTSD condition was severe.  The doctor explained that the Veteran's working environment exacerbated his mental condition and kept his mind continuously reliving traumatic war experiences.  Dr. J.A.J. noted that the Veteran was receiving treatment from the VA PTSD clinic and that his provider there noted that the Veteran had no healthy industrial or social adaptability and that substantial improvement was not expected.  

VA outpatient notes from November 2010 reiterate the Veteran's symptoms as noted above and once again note that the Veteran has chronic anxiety and PTSD.  The examiner noted that the Veteran had limited cognitive and psychological insight, although he was in contact with reality and was not suicidal or homicidal.  Global Assessment of Functioning (GAF) was 50.  

Overall, the evidence noted above shows that the Veteran has consistently suffered with the same PTSD symptoms since the effective date of service connection.  Those symptoms consist of severe anxiety, depression, poor sleep, flashbacks, nightmares, social withdrawal, and impaired impulse control.  Although examiners generally found the Veteran to have good impulse control during examinations, they all acknowledged that the Veteran was unable to control anger and aggression in certain circumstances as a result of the PTSD.  Similarly, all of the examiners noted that the Veteran was well-groomed and alert during the examinations; yet, the examiners acknowledged that the Veteran's affect was always constricted and that the Veteran appeared anxious on each and every occasion.  Flashbacks and nightmares on a consistent basis were noted at every examination, VA and private, and it was well-documented that the Veteran has long had difficulty with social interaction.  He reported problems at home, including marital difficulties, and was having arguments with his family.  

At the most recent VA examination in January 2010, the examiner specifically indicated that the Veteran's PTSD symptoms resulted in deficiencies in most areas, including judgment, thinking, family relations, work, and mood.  This statement indicates that the Veteran's symptoms more nearly approximate the criteria for the assignment of a 70 percent rating.  Moreover, in 1995, a private examiner assessed the disorder as severe in nature.  In addition to the signs and symptoms discussed above, it is also noted that the Veteran reported during the September 2008 VA examination that he assaulted Vietnamese tourists in 1996.  His impulse control in general is impaired.  He also reports that he has no friends other than the peers in his group therapy.  He also asserted in his notice of disagreement that he was severely ill and in treatment the entire time.  As noted above, the Veteran's symptoms have been fairly consistent throughout the appeal period.  At times, his level of disability was assessed by clinicians as moderate in nature, however, the various reports are entitled to equivalent probative weight due to the reported findings, and therefore the evidence is in equipoise as to whether a 70 percent evaluation is warranted.  Although it was not until 2008 when the Veteran was shown to be no longer able to work due to PTSD symptoms, this has been related to the fact that more and more Iraq War veterans needed assistance.  The Veteran has always demonstrated flashbacks as one of his PTSD symptoms, along with continuous nightmares, social withdrawal, impaired impulse control, and severe anxiety, for example.  He also reported that he had attempted suicide.  See September 2008 VA examination report.  While the GAF scores have varied and have been as low as 45, the overall symptoms have remained constant and resolving all doubt in the Veteran's favor, the severity thereof more nearly approximates the criteria for a 70 percent evaluation.  The Veteran's symptoms have more nearly approximated the criteria for the assignment of this 70 percent rating since the effective date of service connection, under both the pre-1996 criteria and post-1996 criteria.  

Prior to November 1996, the evidence demonstrated that the ability to establish and maintain effective or favorable relationships with people was severely impaired as demonstrated by the difficulties he had with non familial relationships.  The psychoneurotic symptoms, including poor concentration, anger, impaired impulse control, depression and severe anxiety, were of such severity and persistence that there was severe impairment in the ability to retain employment.  Despite this severe impairment, the Veteran continued to work, although he had problems including with his supervisors and with absenteeism and tardiness due to his psychiatric symptoms.  

Furthermore, the evidence prior to, and since 1996 has never shown that the criteria for the assignment of a schedular rating of 100 percent have been more nearly approximated, and Global Assessment of Functioning (GAF) scores during this period are reflective of this.  Additionally, prior to November 1996, the Veteran maintained gainful and steady employment.  Thus, virtual isolation in the community was not shown.  Further, there was never a period where he lost touch with reality, such that the Veteran's symptoms bordered on gross repudiation of reality with disturbed thought or behavior processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  As noted at all of the Veteran's examinations, the Veteran was oriented times three and was able to maintain eye contact and was pleasant and had the ability to communicate effectively with the examiner.  Because the Veteran maintained employment during this time frame, and there was no indication that the Veteran exhibited the criteria associated with the assignment of a 100 percent rating prior to November 1996, such a rating is not for assignment in this case prior to that date.  However, because the claim has been pending since 1990, application of the old rating criteria is possible at any time during the appeal period.  

Prior to February 2008, however, a 100 percent rating is not for assignment under either the old or the revised rating criteria in effect on and after November 7, 1996.  Gross impairment in thought processes or communication has never been demonstrated.  Similarly, the Veteran does not have persistent delusions or hallucinations, nor does he exhibit grossly inappropriate behavior.  He is not in persistent danger of hurting himself or others.  Although the Veteran mentioned once that he had a suicide attempt at one point, suicidal ideation and homicidal ideation are denied at all other examinations of record.  He is able to perform the functions of daily living such as bathing, toileting, and feeding.  He is not disoriented as to time or place, and he has no trouble with the memory of names of close relatives, his own occupation or his own name.  Although the Veteran remains withdrawn from the community, the evidence does show that he has a tolerable relationship with his family members, including his wife, and he worked in the community.  Thus, the evidence does not show complete social impairment.  As noted above, the same symptoms, and relative level of severity, have been consistently shown on every examination of record, as detailed above.  For these reasons, the criteria for the assignment of a 100 percent rating is not warranted at any time since November 1996 until the Veteran was no longer able to work, in February 2008.  

Moreover, the Board has considered the possibility of staged ratings, however, the overall level of disability has remained essentially constant and doubt was resolved in his favor in finding that the signs and symptoms more nearly approximated the criteria for a 70 percent evaluation for the entire period of time covered by the appeal that is prior to February 2008.  At no point in time prior to February 2008 have the criteria for a total rating been met or approximated.

Nevertheless, it is also the conclusion of the Board that, on a practical level, the appellant's PTSD is so debilitating as of February 2008 that he is totally industrially impaired.  He is unable to secure and maintain a substantially gainful occupation consistent with his employment in patient services and educational background due to PTSD.  As a result of his overall inability to socialize with others, the appellant is unable to obtain and maintain employment.  Moreover, examiners over the long course of this appeal have stated that the appellant's employability is severely restricted or limited because of his PTSD.  While the Social Security Administration (SSA) found that the Veteran was unable to work primarily due to a back disability, the criteria for awarding SSA disability benefits differs from those governing the grant of TDIU.  It is evidence to be considered, however, the SSA findings are not controlling.  

When benefit-of-the-doubt provisions are applied on behalf of the appellant, the evidence is at least in equipoise at whether he is precluded from gainful employment.  As the PTSD is his only compensable service connected disability, 38 C.F.R. § 4.16(c) (1996) (the old criteria), comes into play.  That section reads: 

The provisions of paragraph (a) of this section are not for application in cases in which the only compensable service-connected disability is a mental disorder assigned a 70 percent evaluation, and such mental disorder precludes a veteran from securing or following a substantially gainful occupation.  In such cases, the mental disorder shall be assigned a 100 percent schedular evaluation under the appropriate diagnostic code. 

In this case, the evidence shows that the Veteran maintained gainful employment until February 2008.  VA and private examination reports, as noted above, indicate that the Veteran was frequently late and/or absent from work due to PTSD symptoms.  Additionally these examination reports note that the Veteran's symptoms were exacerbated when Iraq War veterans began coming to the clinic where he worked, as this brought back memories of Vietnam and caused more flashbacks.  VA and private examiners have indicated that the Veteran's ability to maintain employment is severely impaired, and that his ability to interact socially is also severely impaired.  The examiner in September 2008 noted that his PTSD symptoms prompted his separation from work in February 2008 and that the history and examination were consistent with that report.  

Even as early as August 2002, the private examiner at that time noted that, with regard to employment, the Veteran had an inability to understand and carry out new complex instructions.  He showed poor performance in ability to be reliable, to adhere to standards at work and to complete a normal week of work without interruptions from his emotional disturbance.  The examiner opined that the Veteran should not be working attending the pubic, unless with constant direct supervision; however, the examiner also noted that the Veteran could not tolerate this type of supervision because of his paranoid traits.  He did not have any limitations with regard to carrying out simple or repetitive tasks; however, the ability to keep a specific routine activity or to be able to adhere to deadlines and promptness was poor.  

Based on the foregoing, the evidence shows that even before the Veteran left his job in February 2008, his ability to maintain employment was severely impaired, and that at the time he quit his job, he was no longer able to maintain employment due to the severity of his PTSD.  While his symptoms may have worsened to the point where he was unable to maintain employment, at no time did he lose touch with reality such that a total schedule rating is warranted prior to February 2008.  Nonetheless, the totality of the evidence reflects that, in resolving all doubt in the Veteran's favor, entitlement to a 100 percent schedular rating under the old criteria is warranted effective from February 2008, the time at which the Veteran was no longer able to maintain employment due to his service-connected PTSD.  Thus, a 100 percent rating under Diagnostic Code 9411 is warranted under 38 C.F.R. § 4.16(c) (1996) from February 2008.

Since the Veteran has been diagnosed as having psychiatric conditions in addition to the service-connected PTSD and the symptoms attributable to other psychiatric conditions have not been disassociated from his service-connected disorder, the Board has considered all psychiatric symptoms in reaching the above conclusions. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Court of Appeals for Veterans Claims has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case referral for consideration of entitlement to an extraschedular evaluation is not warranted as the signs and symptoms, which were discussed above, are contemplated by the schedular criteria and were considered in assigning the higher evaluations.  The evidence does not otherwise show that there is an exceptional disability picture which renders the schedular criteria inadequate.  

IV.  TDIU

The Veteran maintains that he is unable to work because of his posttraumatic stress disorder (PTSD).  The United States Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.

The Veteran has raised the issue of a total disability rating for compensation based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  

Prior to February 2008, the Veteran was gainfully employed at the same job for years.  Moreover, the Veteran did not assert that he was unemployable due to PTSD until after he terminated his employment.  Thus, because the Veteran was employed prior to February 2008, and because the Veteran was not seeking a TDIU during the time the issue of entitlement to a TDIU was not raised.  However, the issue of TDIU is raised as of February 2008, when the Veteran left his employment reportedly as a result of the psychiatric disorder.  

In a precedent opinion, VA's General Counsel concluded that a claim for a total disability rating based on individual unemployability for a particular service-connected disability may not be considered when, as here, a schedular 100 percent rating is in effect for a service-connected disability.  See VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999); see also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In November 2009, however, VA's General Counsel withdrew VAOPGCPREC 6-99 in light of the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court stated that it is possible for a veteran to be awarded TDIU for a single disability and thereafter be awarded disability ratings for other conditions.  Under these circumstances, there would be no duplicate counting of disabilities.  Bradley, 22 Vet. App. at 293.

Additionally, the Board recognizes that the Secretary is required to maximize benefits, see AB v. Brown, 6 Vet. App. 35, 38 (1993) (presuming that a claimant is seeking the maximum benefits allowed by law and regulation); 38 C.F.R. § 3.103(a) (2010) (noting VA's obligation to 'render a decision which grants every benefit that can be supported in law').  The Board has done so in this case.  The governing regulation, 38 C.F.R. § 4.16, specifically provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  In this appeal, since the Board has determined that the Veteran is entitled to a 100 percent schedular rating for his service-connected PTSD from February 2008; he is not eligible, under the terms of the regulation, for a TDIU rating from February 2008.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ('claim for TDIU presupposes that the rating for the condition is less than 100%'); see also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100% schedular rating 'means that a veteran is totally disabled').

The Board notes that if the Veteran is awarded service connection for additional disabilities, entitlement to TDIU and special monthly compensation may be revisited.  Again, the Board notes that the Veteran's sole service-connected disability is PTSD.  Thus, currently, there are no additional 'disability or disabilities' to be independently rated at 60 percent.  38 U.S.C.A. § 1114(s) (West 2002).   In light of the facts as they are now before the Board, there is no additional benefit that VA has not already maximized, to include entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s).  Again, TDIU was not raised prior to February 2008 and thereafter TDIU is moot as a total schedular rating is in effect.

In resolving all doubt in favor of the Veteran, the criteria for the assignment of a 70 percent rating, but no higher, have been met for the service-connected PTSD since the effective date of service connection, and a 100 percent schedular rating is assigned effective from February 2008.  In reaching these conclusions, the Board has applied the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

	(CONTINUED ON NEXT PAGE)
















ORDER

Entitlement to an effective date, prior to April 9, 1990, for the grant of service connection for PTSD is denied.  

Entitlement to an initial 70 percent schedular rating, but no higher, is granted for the service-connected PTSD, effective from the date of service connection, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a total rating is granted, effective from February 2008, subject to the laws and regulations governing the payment of monetary benefits.


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


